                                                                                                   Fig—'=~,
                                                                                            f.._..____ -- -_ ____...


                                                                                             MAR - 1 2019
                                                                                                              i
                                                                                       cEr~T~~p    ---_--~
                                                                                                   T   C~1 !FC)NNiA
                                                                                       BY    /~                        ~E~ury



                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
  UNITED STATES OF AMERICA,                                  casE rruMBEx
                                                 PLAINTIFF
                            v.                                     19-MJ-00777-DUTY


  ANTHONY RICHARD DURAN,                                        ORDER OF TEMPORARY DETENTION
                                                                  PENDING HEARING PURSUANT
                                           DEFENDANT(S).             TO BAIL REFORM ACT


     Upon motion of defendant                                        ,IT IS ORDERED that a detention hearing
is set for Wednesdav, March 6                          , 2019        , at 10:30  Da.m./ Op.m. before the
Honorable Karen L. Stevenson                                         ,in Courtroom 580

    Pending this hearing, the defendant shall be held in custody by the United States Marshal or
                                                                            and produced for the hearing.
                     (Other custodial officer)



Dated:         ~~/               O                 ~
                                                                      ;istrate Judge




                 ORDER OF TEMPORARY DETENTION PENDING HEARING PURSUANT TO BAIL REFORM ACT
CR-66(10/97)                                                                                                    Page 1 of 1
